Motion by appellant to enlarge time to perfect appeal granted; appellant’s time enlarged to the March Term, beginning March 4, 1963; appeal ordered on the calendar ¡for said term, peremptorily as to appellant. The record and appellant’s brief must be served and filed on or before February 8, 1963. Motion by appellant to dispense with printing granted to the extent of dispensing with printing of all exhibits, except the contracts and deeds, namely: plaintiff’s exhibits 1, 2, 10 j and 18, and defendant’s exhibit B; these shall be printed. The originals of ail the unprinted exhibits shall be submitted on the argument of the appeal. Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.